Order reversed, without costs, and. matter remitted to Special Term for further proceedings in accordance with the following memorandum: Neither Special Term nor the Appellate Division had the power to determine petitioner’s right to sick leave on the basis of proof never presented to the .Superintendent of Schools and on which he never had the opportunity to pass. The *580responsibility to make the determination, in any event, was solely that of the Superintendent. Consequently matter should be remitted to the Superintendent for reconsideration de novo.
Concur: Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Breitel, Jasen and Gibson.